Order filed July 28, 2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00005-CR 
                                                    __________
 
                           WILLIAM
ROGER GAGNON, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On Appeal from the 104th
District Court
                                                            Taylor
County, Texas
                                                    Trial
Court Cause No. 16966B
 

 
                                                                     O
R D E R
William
Roger Gagnon asserts on appeal that his statement was not given voluntarily and
that the trial court erred in denying his motion to suppress.  The trial court
did not enter any findings of fact or conclusions of law with respect to the
voluntariness of Gagnon’s statement.  When the voluntariness of a statement is
challenged, the trial court is required to make written findings of fact and
conclusions of law as to whether the statement was made voluntarily.  Tex. Code Crim. Proc. Ann. art. 38.22,
§ 6 (Vernon 2005).  It is well-settled that the language of Article 38.22,
section 6 is mandatory whether or not the defendant objects to the trial
court’s failure to make such findings and conclusions.  Urias v. State,
155 S.W.3d 141, 142 (Tex. Crim. App. 2004).  The appropriate remedy on appeal
is for the appellate court to abate the appeal so that such findings and
conclusions can be properly entered by the trial court.  Green v. State,
906 S.W.2d 937 (Tex. Crim. App. 1995); see Bonham v. State, 644 S.W.2d
5, 8 (Tex. Crim. App. 1983).  
Accordingly,
we abate the appeal.  The trial court is directed to enter written findings of
fact and conclusions of law regarding the voluntariness of the statement, and
the trial court clerk is instructed to file in this court a supplemental
clerk’s record containing such findings and conclusions on or before August 29,
2011.  
 
PER CURIAM
 
July 28, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Hill, J.[1]




[1]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.